Citation Nr: 1440404	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual Department of Veterans Affairs (VA) clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel








INTRODUCTION

The Veteran had active service in the United States Army from February 1983 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Temple, Texas.

The entire claims folder, to include the portion contained electronically, was reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran requires a lumbar corset to treat his service-connected low back disability; it is a type of orthopedic appliance.  

2.  The Chief of the Prosthetic Section of the Central Texas VA Health Care System, acting as designee of VA's Under Secretary for Health, determined in July 2011 that the Veteran's back brace does not cause wear and tear on clothing, and he declined to certify eligibility for an annual clothing allowance.  


CONCLUSION OF LAW

The criteria for an annual VA clothing allowance have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.810 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, basic legal eligibility for entitlement to an annual VA clothing allowance, for a Veteran utilizing an orthopedic or prosthetic appliance to treat a service-connected disability not encompassing a loss of use of the hands or feet, is certified by VA's Under Secretary for Health or his designee(s).  As that has not occurred in this case (and the issue of certification of eligibility is not disputed), there is no legal basis for the Veteran's claim.  

Thus, because the application of the law to the undisputed facts is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

The Veteran is in receipt of service-connected compensation benefits for a low back disorder, and was prescribed the usage of an "off-the-shelf" lumbar corset (a.k.a. back brace) by VA in November 2009.  He alleges that the brace irritates his outer garments and causes wear and tear on them.  Accordingly, he has stated that he spends more on clothing than he did prior to the usage of the brace, and he contends that he should be entitled to an annual clothing allowance from VA.  

The Chief of the Prosthetic Treatment Center of the Central Texas VA Health Care System, in July 2011, issued an administrative decision denying the Veteran's request.  This clinician stated that "the evidence does not show that because of a service-connected disability, you wear or use a prosthetic device or orthopedic appliance which tends to wear out clothing..."  It was specifically noted that the Veteran's statements about wear and tear, as well as his records of consultation at the prosthetic clinic (which would include the 2009 issuance of the back brace), were specifically considered.  Accordingly, in the issuance of the administrative decision, certification of eligibility for entitlement to an annual VA clothing allowance by a designee of VA's Undersecretary of Health was denied.  

The Veteran did posit a timely notice of disagreement with this determination, and prior to the issuance of the statement of the case, he was seen by another clinician in the prosthetics section of a VA medical facility in August 2011.  Again, there is no doubt that several years prior, in 2009, the Veteran was issued a back brace for his service-connected back condition, and this was noted in the 2011 clinical visit.  The prosthetics clinician, however, specifically evaluated the brace for the clothing allowance request and stated that the "brace device does not tend to wear and tear on clothing."  As this did not resolve the issue in the Veteran's favor, a statement of the case was issued and the Veteran perfected his appeal to the Board.  Essentially, he disagrees with how the impact of his brace on his clothing has been categorized.  

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected, is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum, as specified in this paragraph.  (1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or (2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a).

The Veteran does not require the use of a prosthesis or other orthopedic device to address loss or loss of use of the hands or feet as due to a service-connected disability, and thus, he can only qualify for entitlement to a clothing allowance if the lumbar corset prescribed to treat his service-connected low back disability (i.e. his sole current prosthetic/orthopedic appliance) is certified by the Under Secretary for Health or designee to cause wear and tear to clothing.  In the current case, the prosthetic clinicians from the Veterans Health Administration (VHA), who are subordinate and designated by the Under Secretary for Health to conduct evaluations on the impact of orthopedic and prosthetic appliances on clothing, have, in the administrative decision of July 2011, and in a later specific evaluation of August 2011, determined that the lumbar corset does not cause wear and tear to clothing.  The certification of eligibility for a clothing allowance was specifically denied via an administrative decision in July 2011.  The Veteran's contentions and his orthopedic appliance history were specifically reviewed when this determination was made.  

As this is the case, there is no legal basis for entitlement to a clothing allowance.  The regulatory criteria are specific in their direction that, in a case such as the Veteran's (who experiences the need for an orthopedic brace to treat a service-connected disability for a purpose other than to treat loss or loss of use of the hands and feet), the determination as to eligibility for a clothing allowance must come from the Under Secretary for Health or his/her designee.  As that designee has specifically determined that certification eligibility is not met (i.e. that there is no wear and tear on clothing associated with the back brace), the claim must be denied as a matter of law.  38 C.F.R. § 3.810(a).

While the Board cannot go above and beyond what is allowed by law, and thus cannot legally overrule the determination of the designee of the Under Secretary for Benefits, the Veteran is reminded that he may file another claim with VHA for a clothing allowance should he, at any time, continue to feel that his clothing suffers undue wear and tear as due to his back brace.  Evidence should be submitted to the appropriate designee at his local VA treatment facility, for it is that individual, as designee of the Under Secretary for Health, who must make the ultimate determination on eligibility certification.  


ORDER

Entitlement to an annual VA clothing allowance is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


